Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 9, 11-12, 14-19, 21-23, 26 and 29 are allowed because the prior art fails to teach or suggest loading solid supports with micro-beads (micron-sized beads, e.g. 3.3uM diameter) containing cleavage-releasable primer or probe.  The closest prior art teaches cleavage-releasable primer or probe, but pre-loaded beads (US 20060228734, paras. 0023-24, 0027, 0040, 0089, 0096, claim 14, Figs. 3, 11-12, 14).  Other prior art teaches loading micro-beads into wells, then performing various reactions after washing and/or sealing with fluids, but fails to teach or suggest to use cleavage-releasable primer or probe on beads (PHAM (US 2012/0322666), in view of BERGO (US 2012/0202709), in further view of ROTHBERG (US 2010/0137143), in further view of NOJI (US 2016/0223531) and LEAMON (US 2011/0009275).  Finally, the Affidavit filed 06/14/2021 demonstrates that the claimed techniques yields unexpected results.  Thus, even if the prior art yields a prima facie case of obviousness, yet the Affidavit filed 06/14/2021 demonstrates that the claimed techniques yields unexpected results that overcome the prima facie case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 9, 11-12, 14-19, 21-23, 26 and 29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.